        Case: 5:17-cr-00406-CAB Doc #: 57 Filed: 09/03/19 1 of 10. PageID #: 365




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                )  CASE NO. 5:17-cr-00406
                                         )
                        Plaintiff,       )  JUDGE CHRISTOPHER A. BOYKO
         -vs-                            )
                                         )
DELAMON MARSHALL,                        ) DEFENSE SENTENCING MEMORANDUM
                                         )
                        Defendant,       )


         Now comes the Defendant, Delamon Marshall, by and through the undersigned counsel,

and submits the following Memorandum for consideration by this honorable court at sentencing

herein. This Memorandum addresses two issues. First, Mr. Marshall’s status as an alleged

Armed Career Offender. Secondly, the propriety of the government presenting evidence and

witnesses regarding a March 17, 2017 shooting incident.

   I.       Armed Career Offender status

         At the outset, Mr. Marshall concedes that this Court is likely bound by the Sixth Circuit

precedent in United States v. Gatson, 776 F. 3d 405 (6th Cir. 2015) and the more recent decision

in United States v. Solomon, 2019 U.S. App. LEXIS 10483 (6th Cir. Apr. 19, 2019) holding that

Ohio convictions pursuant to R.C. 2919.25(A) are qualifying offenses for ACC purposes.

Nonetheless, Mr. Marshall objects to designation as an Armed Career Offender pursuant to 18

U.S.C. § 924 (e). The government and the Pre-sentence report contend that the defendant

qualifies by virtue of the following predicate convictions:
Case: 5:17-cr-00406-CAB Doc #: 57 Filed: 09/03/19 2 of 10. PageID #: 366



 1. Armed Bank Robbery 7-23-99 Case No. 5:99CR00293 N.D. Ohio (PSR ¶63)

 2. Domestic Violence (F-3) 8-2208 Summit Co. Common Pleas Case No. 2008-09-2875

    (PSR ¶73)

 3. Domestic Violence (F-3 Summit Co. Common Pleas Case No. 2009-03-0874 (PSR

    ¶75)

        Mr. Marshall contends that, despite Gatson and Solomon the two Ohio domestic

 Violence convictions do not qualify as a “crime of violence” In each case Mr. Marshall

 was convicted pursuant to Ohio Revised Code §2919.25 (A) which provides in relevant

 part: “(A) No person shall knowingly cause or attempt to cause physical harm to a family

 or household member.” (emphasis added).

        “Physical Harm” as used in the statute is defined as: “any injury, illness, or other

 physiological impairment, regardless of its gravity or duration.” Ohio Revised Code §

 2901.01(A)(3) (emphasis added).

        In short, Mr. Marshall contends that the Ohio definition of physical harm is far

 broader than what is required to satisfy the requirement under federal law of “violent

 force” as required pursuant to Johnson v. United States, 559 U.S. 133 (2010) and

 pursuant to the “categorical approach” which this court must employ in making the

 determination whether an offense qualifies. United States v. Mitchell, 743 F. 3d 1054 (6th

 Cir. 2014).

         Although Mr. Marshall acknowledges and concedes that Solomon and Gatson are

 presently controlling authority in this Circuit, he does not concede that they were decided

 correctly.
Case: 5:17-cr-00406-CAB Doc #: 57 Filed: 09/03/19 3 of 10. PageID #: 367



        Mr. Marshall contends that both cases were improperly decided because they

 failed fully to analyze the legislative history and Ohio caselaw defining the statute. In her

 concurrence in Solomon Judge Moore opined that Gatson read “an assumption of force”

 into the Ohio statute’s plain language. Judge Moore stated: “Ohio Revised Code §

 2919.25 does not specify that the “physical harm” even be inflicted through force. Its

 plain language requires only that the perpetrator “cause or attempt to cause physical

 harm”; the means are not specified. Ohio Rev. Code § 2919.25. The Gatson court did not

 proceed further in its overbreadth analysis to assess how the statute is applied in Ohio.

 See e.g. Moncrieffe v. Holder, 569 U.S. 184, 194-95 (2013)” (J. Moore, concurring ).

        A review of the case law and legislative history demonstrates that Ohio’s

 interpretation of the statute reveals that it encompasses acts that may meet the broad

 definition of “physical harm” but fall short of what constitutes force under Career

 Offender guidelines which require “violent force capable of causing physical pain or

 injury to another person.” Johnson v. United States, 559 U.S. 133, 142 (2010).

         In State v. Blonski, 125 Ohio App. 3d 103, 114 (Ohio App. Dist. 9, 12-31-1997)

 the Court stated: “A defendant may be found guilty of domestic violence even if the

 victim sustains only minor injuries, or no injury at all.” Other Courts have held that

 “[e]ven a minor injury, however, constitutes physical harm for purposes of the domestic

 violence statute.” State v. Marrero, 2011 WL 1049294 (Ohio App. Dist. 10, 3-24-2011).

        The legislative history regarding the definition of “physical harm” indicates that

 Ohio lawmakers intended that it include psychological damage to the victim or inflicting

 the person with a disease or medical condition such as pneumonia. In State v. Roof, 1978
Case: 5:17-cr-00406-CAB Doc #: 57 Filed: 09/03/19 4 of 10. PageID #: 368



 WL 216430 (Ohio App. Dist. 1, 11-8-1978) the Court quoted the legislative history as

 follows:

        ‘Physical harm to persons’ is conceived as personal, physical harm
        including, but not limited to personal injury. In the context of tort
        law personal injury implies a trauma, but in the context of the criminal
        law a precedent trauma is not viewed as a necessary requirement before
        it can be held that personal harm is caused or threatened, such as when
        an offender deliberately, through other than traumatic means, sets
        out to drive his victim mad or arranges for his victim to contract
        pneumonia
                                               Id. At *2, n. 1

        In State v.Vore, 2014-Ohio 1583 (Ohio Ct. App. Dist. 12, 4-14-14) the Court

 considered the “physiological impairment” component of the physical harm definition.

 In that case a robber handed a bank teller a demand note requesting money. No weapon

 was shown nor was any harm threatened. The teller testified that after reading the note

 she “froze”. The Court found that the fact that the note caused her to freeze constituted

 “physiological impairment” and therefore satisfied the definition of “physical harm”.

 Clearly such conduct could never be contemplated to be “violent force” within the

 meaning of Johnson.

        Given the above, it is hard to square the Solomon with the decision of the Sixth

 Circuit in United States v. Burris, 912 F. 3d 386, (6th Cir. 2019) (en banc) which held that

 a portion of Ohio’s Felonious Assault statute is not an ACC qualifier as it can be

 committed by inflicting mental and emotional harms. Thus, one could theoretically

 commit felonious assault without any physical act. The statute defining “physical harm”

 suffers from the same infirmity which was found fatal in Burris. Mr. Marshall contends

 that if the Gatson and Solomon courts had thoroughly analyzed Ohio’s broad definition of

 “physical harm” they would have been compelled to reach the same result as Burris.
  Case: 5:17-cr-00406-CAB Doc #: 57 Filed: 09/03/19 5 of 10. PageID #: 369



      Therefore, because he believes that Gatson and Solomon were incorrectly decided, he

      here seeks to preserve this issue for further review.

             Finally, Mr. Marshall contends that the Armed Career Criminal Act is void for

      vagueness. Given the rapidly changing landscape in this area of law and serious debate

      regarding whether actions proscribed by a state statute may or may not qualify as “force”

      within the meaning of Johnson, it is hard to say that a person of average intelligence

      could possibly have fair notice of what activity makes them eligible for ACC status. As

      such the definition of “crime of violence” as used in USSG 4B1.1(a) is void for

      vagueness. In his concurring opinion in United States v. Williams, 927 F. 3d 427 Judge

      Merritt stated:

             In the last paragraph of my dissenting opinion two years ago, I pointed
             out what the two justices thought about this law. “Justice Breyer said
             the Armed Career Criminal Act creates a “time-consuming legal tangle”
             Mathis, 136 S. Ct. at 2264 (Breyer, J. dissenting). Justice Alito agreed and
             referred to the analytical process simply as a “mess”, Id., at 2269 (Alito,
             dissenting).”

             Mr. Marshall contends that the ACCA is void for vagueness as it does not give

      adequate notice of what conduct is prohibited. “A conviction fails to comport with due

      process if the statute under which it is obtained fails to provide a person of ordinary

      intelligence fair notice of what is prohibited.” United States v. Williams, 553 U.S. 285,

      304, 128 S.Ct. 1830. (2008).



II.      The March 17, 2017 Fatal Shooting

             a. background

             Count 2 of the Indictment herein charges that on March 17, 2017 Mr. Marshall

      possessed a firearm after having been convicted of the offenses listed above. It would
Case: 5:17-cr-00406-CAB Doc #: 57 Filed: 09/03/19 6 of 10. PageID #: 370



 appear that the government will attempt to present witnesses and evidence of the

 circumstances surrounding that incident. The Defendant does not contest that on that

 date he regrettably shot and killed the victim in that incident. However, the defendant

 fully expects that the government will agree and stipulate that Ohio authorities fully

 interviewed Mr. Marshall (who himself sustained four gunshot wounds and asserted self-

 defense) and after further investigating the case presented it to a Summit County, Ohio

 which did not charge him with any homicide offense as a result of his actions.

        b. The government should be precluded from re-litigating the March 17

            incident under principles of comity and deference.

        During the March 17, 2017 incident Mr. Marshall was shot four times and also

 returned gunfire in claimed self-defense. With assistance of counsel he provided a

 recorded statement to detectives. After a thorough investigation and presentation to a

 grand jury, Ohio declined to charge him for the shooting. It should be noted that the

 Ohio grand jury would have employed the lowest standard of proof in the law, that of

 probable cause. Even under such standard no charges were brought. Therefore, where

 one sovereign was in a better position to examine the facts and even employed a lower

 standard than this court would require, this Court should give deference to the state of

 Ohio and not wade into a homicide trial in the context of this sentencing hearing. Under

 principles of comity this court should respect the Ohio court’s decision to not charge him

 criminally with the shooting. In Baker v. John, 982 P. 2d 738 the Court stated that:

 “[c]omity is the principle that the courts of one state or jurisdiction will give effect to the
 laws and judicial decisions of another state or jurisdiction, not as a matter of obligation,
 but out of deference and mutual respect. The comity doctrine governs the recognition
 afforded by courts in the United States to judgments of foreign nations. Comity is neither
 a matter of absolute obligation, on the one hand, nor of mere courtesy and good will,
 upon the other.”
Case: 5:17-cr-00406-CAB Doc #: 57 Filed: 09/03/19 7 of 10. PageID #: 371



          In Sovereign News Co. v. Falke, 448 F. Supp. 306 (N.D. Ohio, 10-31-77) the Hon.

 John M. Manos of this Court in relation to state grand jury proceedings observed:



           This court concludes that: (1) state grand juries are state institutions having a
           legitimate state interest deciding whether formal felony criminal litigation should
           go forth in state court; (2) invocation of the federal judiciary's equity power
           against a state grand jury to suppress evidence, developed after a lengthy police
           investigation and presented to the state grand jury would violate the policies
           underlying Douglas and Perez, supra. These cases suggest that the states' judicial
           institutions which are designed to initiate state criminal litigation perform
           important state functions and therefore should be left undisturbed in the ordinary
           case.


           Along with that line of reasoning Mr. Marshall contends that this Court should

 grant deference to the state proceedings and avoid the government invitation to re-decide

 facts.

           c. Due Process of law and the right to effective assistance of counsel should

              preclude re-litigation of the March 17 incident

           Mr. Marshall contends that principles of Due Process and the right to effective

 assistance of counsel should preclude the government from re-litigating facts from a state

 court incident not charged in this case.

           On August 9, 2019, the undersigned counsel was put on notice for the first time of

 the government’s intention to call witnesses regarding the March 17, 2017 incident in the

 context of this sentencing hearing. These witnesses include investigating homicide

 detectives and police officers; scientific evidence experts and the county medical

 examiner. Based upon the time factor alone, counsel will have inadequate time to

 prepare for what will surly amount to an attempt on the part of the government to ascribe

 fault to Mr. Marshall for the shooting. Even if counsel did have sufficient time he may
Case: 5:17-cr-00406-CAB Doc #: 57 Filed: 09/03/19 8 of 10. PageID #: 372



 lack the resources to go back and re-investigate and adequately prepare to rebut the

 government’s case. The undersigned counsel is appointed to represent Mr. Marshall in

 this federal case. He had different counsel representing him in 2017 when the state case

 was investigated. It is doubtful that CJA funding and reimbursement guidelines would

 fund the amount of work necessary for counsel to undertake to adequately prepare to

 defend a homicide accusation. At a bare minimum, Mr. Marshall should be provided

 with Jencks materials for each of these witnesses which should minimally include grand

 jury testimony, if any. Further, in preparation for their testimony in this sentencing

 counsel should be provided with reports or summaries of any meetings and discussions

 by or between prosecutors and state officials and particularly if the state officials seek to

 present any evidence or testimony that in any way either exceeds or contradicts their

 previous statements and conclusions in the state

        Based upon the foregoing the undersigned counsel submits that he will be ill-

 prepared to rebut any presentation of witnesses or documents by the government

 regarding an incident nearly three years in the past and to force Mr. Marshall to defend in

 this regard without adequate time or resources would result in a violation of Due Process

 and the Sixth Amendment right to effective assistance of counsel pursuant to Strickland

 v. Washington, 466 U.S. 668 (1984).

        d. The government’s failure to object to the pre-sentence report calculations

            should preclude litigation of this issue.

        Although it has never expressly said so, it is presumed that the government seeks

 to litigate the March 17, 2017 incident in an effort to establish an enhancement of the

 guideline calculations pursuant to USSG §2K2.1(c)(1)(B) which provides “..if the
Case: 5:17-cr-00406-CAB Doc #: 57 Filed: 09/03/19 9 of 10. PageID #: 373



 defendant used or possessed any firearm ..in connection with the commission or

 attempted commission of another offense, apply USSG §2A, Subpart 1 (Homicide), if the

 resulting offense is greater than that determined above.” (emphasis added)

         The presentence report in this case referenced the above provision and then stated:

 “the defendant’s conduct on March 17, 2017 was most closely related to Voluntary
 Manslaughter, which has a base offense level of 29.USSG §2A1.3(a). Pursuant to 18
 U.S.C. §112(a) voluntary manslaughter is the unlawful killing of a human being without
 malice upon a sudden quarrel or heat of passion.. The probation officer did not use this
 cross reference since the offender was determined to be an Armed Career Criminal
 with an offense level of 34.” (PSR¶ 44) (emphasis added)

         Thus, clearly, the probation officer specifically noted that they were not cross-

 referencing this case under USSG §2K2.1(c)(1)(B) and the ultimate sentencing

 calculations in this case were being based upon other grounds. The government never

 objected. Yet, they now at this late stage of the litigation attempt to apparently assert this

 claim, (we think) without specifically saying so and without prior notice that this would

 be their intention.

         The presentence report objection procedure is presumably to distill the issues to

 be presented to the Court at sentencing. Had the government desired to pursue this line

 they should have sought leave to object to the PSR and put both the Court and defense on

 notice and also afford the defense to object at that point. The fact that they did not do so

 led counsel to believe that they were satisfied with the calculations as stated.

         Based upon the foregoing, the Defendant prays that the government be precluded

 from calling witnesses or presenting evidence regarding the March 17, 2017 incident.



                                                Respectfully submitted,
     Case: 5:17-cr-00406-CAB Doc #: 57 Filed: 09/03/19 10 of 10. PageID #: 374




                                                      /s/ Robert A. Dixon

                                                      ROBERT A. DIXON (#0022466)
                                                      4403 St. Clair Avenue
                                                      Cleveland, Ohio 44103
                                                      (216) 432-1992
                                                      (216) 881-3928 facsimile
                                                      Dixonlaws@aol.com



                                 CERTIFICATE OF SERVICE

        This document was filed via the ECF system for the U.S. District Court for the Northern

District of Ohio and served upon all parties by operation of that system, this 3rd day of September,

2019.

                                                      /s/ Robert A. Dixon_________________
                                                      ROBERT A. DIXON
                                                      Attorney for Defendant
